—
loa

be BLE Brit Apts RE at
cose: Hb HET OE GEA CS fo

CASTER Y Dis 1500 AP ARR or!

 

 

. o> + Oe.
STCPHEW w. BYERLY Y Cask to tZIP~OV- F
Phawt PF ;
}
V5. _ _
St it iy K
gene FILED
6
6
Onmes 4, DEWERSE, Et al, ’ AUG 16 2019

NORTHERN DS Ee COURT
Oe Fewd 4 Ss AKRON

 

 

Wo0TLCE and AFFE DAVES OF GCRVICE OF ME Con phiva®,
baad Ey ,Byeaky with This None
Mons comes The aere ate ae alae de Sk het Cong ) Th0
a AFR hav 7: That scavice oF The
AAW, F fi ify

he C Ais
ob ¢Elk -Addecsced EWVvEhe/

. ure, wud & pehinwed 40 f 20f
Mutt bs desman uA Uy &, Mail, postace peepaig aa §/- Of 2G
LAI ZE

2 Vee Chiat SR CE pee tsiaat fp Fed Ri Gy. P
JL FurlhEn ASLAN tam dental
RULE ¥ (2) was id F-7O e

STATE oF CALF V yge
Macon Covaty 5 te

L, stephen W. Byenly tho hegchy Su FAK nd AFLUAMM bx, By
praakty o ‘

/

MeybcL %, Bab

TH
SWORN +0 ard subsecpp bef bEPOLE me Ye The bt daurad
Autust 2015, Leaf)

N OVARY PABLEC

  

(S CAL)
\Wuuliitay,
Sense Se Michelle D Curry

Notary Public - Ohio
